

EXHIBIT 10.1

JUNE 2020 MODIFICATION OF LOAN DOCUMENTS
(Relating to the Third Amended and Restated Credit Agreement dated as January 9,
2018)
This JUNE 2020 MODIFICATION OF LOAN DOCUMENTS (this “Modification”), effective
as of June 11, 2020, by and among TANGER PROPERTIES LIMITED PARTNERSHIP, a North
Carolina limited partnership (the “Borrower”), TANGER FACTORY OUTLET CENTERS,
INC., a North Carolina corporation (“Guarantor”), BANK OF AMERICA, N.A., a
national banking association, in its capacity as administrative agent (in such
capacity, the “Administrative Agent”) and as the L/C Issuer (in such capacity,
the “L/C Issuer”), the Joint Bookrunners, Joint Lead Arrangers, Syndication
Agent, Documentation Agents, and Managing Agent, each as noted on the cover page
to the Credit Agreement referenced below, and the institutions from time to time
parties thereto as lenders (the “Lenders”) under that certain Third Amended and
Restated Credit Agreement dated as of January 9, 2018 (as the same may have been
from time to time amended, restated, extended, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”) and is an amendment
to and modification of the terms, conditions and provisions of the Credit
Agreement and the other Loan Documents referenced therein, as set forth below.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Credit Agreement, as amended hereby.
WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
amend the Loan Documents in accordance with the terms hereof; and
WHEREAS, the Administrative Agent and Lenders have agreed, based on Borrower’s
request, to amend the Loan Documents on the terms and conditions set forth
herein;
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
1.Amendments to Credit Agreement. The Credit Agreement is hereby modified as
follows:
(A)    The definition of the term “Adjusted Unencumbered Asset Value” set forth
in Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“Adjusted Unencumbered Asset Value” shall mean, as of any Calculation Date, the
aggregate amount (without duplication) of the following, but only if and to the
extent held directly by the Borrower or any Wholly-Owned Subsidiary or
Controlled Subsidiary that is not an Exempt Subsidiary on and as of such
Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held (excluding any tenant
deposits); plus
(ii)    cost value of Projects Under Development that are included in
Unencumbered Assets (provided however, that the amount included under this item
(a)(ii) shall (A) not comprise more than fifteen percent (15%) of the total
amount of Adjusted Unencumbered Asset Value and (B) include only costs incurred
as of any Calculation Date); plus
(iii)    cost value of New Developments that are included in Unencumbered Assets
(provided however, that the amount included under this item (a)(iii) shall
include only costs incurred as of any Calculation Date); plus
(b)    an amount equal to:
(i)     (x) Unencumbered EBITDA for the Calculation Period applicable to such
Calculation Date (as adjusted by the Borrower (1) to take into account the
Unencumbered EBITDA of any dispositions during such Calculation Period of
Unencumbered Assets and (2) to deduct Unencumbered EBITDA for any Projects Under
Development and New Developments that





--------------------------------------------------------------------------------





are included in Unencumbered Assets, each of which adjustments must be approved
by the Administrative Agent in its reasonable discretion), minus (y) the Capital
Expenditure Reserve with respect to such assets (excluding Projects Under
Development and New Developments that are included in Unencumbered Assets);
divided by
(ii)    .0650
provided, however, that (I) not less than ninety percent (90%) of the sum of
items (a)(ii), (a)(iii) and (b) must be derived from retail properties;
provided, that if, and to the extent, the amount of the sum of said items
(a)(ii), (a)(iii) and (b) derived from non-retail properties exceeds ten percent
(10%) of Adjusted Unencumbered Asset Value, said excess shall not be included in
Adjusted Unencumbered Asset Value, (II) the Unencumbered Assets from which items
(a)(iii) and (b) are derived must have an average occupancy rate of not less
than eighty-five percent (85%), determined on a weighted average basis;
provided, that if, and to the extent, such average occupancy rate is less than
eighty-five percent (85%), amounts attributable to Unencumbered Assets
contributing to items (a)(iii) and/or (b) must be removed from the calculation
thereof to the extent necessary to cause such occupancy rate to equal or exceed
eighty-five percent (85%), and (III) no more than 10.0% of the assets
contributing to the determination of Adjusted Unencumbered Asset Value may be
allocable to assets owned by Controlled Subsidiaries (and any final calculation
of Adjusted Unencumbered Asset Value shall be revised to remove any such
excess).”
(B)    The definition of the term “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““Applicable Rate” means, from time to time, the sum of (a) the Leverage
Adjustment, plus (b) the following percentages per annum, based upon the Debt
Rating as set forth below:
Pricing Level
Borrower Debt Rating
Eurocurrency Applicable Spread/ LC Fee %
Base Rate Applicable Spread
Facility Fee
 
 
 
 
 
1
>A+/A1
0.700%
0.000%
0.100%
2
A/A2
0.775%
0.000%
0.100%
3
A-/A3
0.825%
0.000%
0.125%
4
BBB+/Baa1
0.875%
0.000%
0.150%
5
BBB/Baa2
1.000%
0.000%
0.200%
6
BBB-/Baa3
1.200%
0.200%
0.250%
7
<BBB-/Baa3
1.550%
0.550%
0.300%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 7 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has





--------------------------------------------------------------------------------




only one Debt Rating, the Pricing Level that is attributable to such Debt Rating
shall apply; and (d) if the Borrower does not have any Debt Rating, Pricing
Level 7 shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). Any
change in the Borrower’s Debt Rating which would cause it to move to a different
Pricing Level shall be effective as of the first day of the first calendar month
immediately following receipt by the Administrative Agent of written notice
delivered by the Borrower that the Borrower’s Debt Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Debt Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Pricing Level effective as of the first day of the first calendar month
following the date the Administrative Agent becomes aware that the Borrower’s
Debt Rating has changed.
Changes in the Leverage Adjustment shall be effective as of the Leverage
Adjustment Date applicable to any calendar quarter-end.”
(C)    The definition of the term “Bail-In Action” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”
(D)    The definition of the term “Bail-In Legislation” set forth in Section
1.01 of the Credit Agreement is hereby deleted in its entirety and replaced with
the following:
““Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”
(E)    The definition of the term “Disposition” or “Dispose” set forth in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
““Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction and any issuance of Equity
Interests by a Subsidiary of such Person), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.”
(F)    The definition of the term “EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““EBITDA” shall mean, as of any Calculation Date and for the applicable
Calculation Period: (a) Borrower’s and each Wholly-Owned Subsidiary’s earnings
before interest, income taxes, depreciation, and amortization, all determined in
accordance with GAAP consistently applied (excluding extraordinary or
non-recurring gains or losses and excluding earnings attributable to Joint
Ventures or Joint Venture Projects), plus (b) Borrower’s Equity Percentage of
earnings before interest, taxes, depreciation, and amortization for Joint
Ventures and Joint Venture Projects, all determined in accordance with GAAP
consistently applied (excluding extraordinary gains or losses); provided, that,
for purposes of this definition:


3



--------------------------------------------------------------------------------




(i)     nonrecurring items shall be deemed to include (A) gains and losses on
sale of any Property or Project, (B) gains and losses on early extinguishment of
Indebtedness, (C) non-cash severance and other non-cash restructuring charges,
(D) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP, and (E) impairment charges;
(ii)     EBITDA shall be adjusted to remove any impact from straight line rent
leveling adjustments required under GAAP and amortization of intangibles
pursuant to FASB ASC 141; and
(iii)     to the extent EBITDA is, for any Calculation Period, determined on an
annualized basis for a period of less than twelve (12) calendar months, such
determination shall be adjusted to account for any one-time or other lump sum
annual or semi-annual payments (whether for taxes, insurance, or otherwise) made
or not made during such period.”
(G)    The definition of the term “Eurocurrency Rate” set forth in Section 1.01
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““Eurocurrency Rate” means:
(a)    With respect to any Credit Extension:
(i)    denominated in Dollars, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or a comparable or successor rate which rate is approved
by the Administrative Agent, as published on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that:
(1)    To the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
(2)    To the extent such market practice is not administratively feasible for
the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and
(3)    If the Eurocurrency Rate shall be less than 0.25% per annum, such rate
shall be deemed to be 0.25% per annum for purposes of this Agreement.”


4



--------------------------------------------------------------------------------




(H)    The definition of the term “Loan Documents” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17, the Fee Letter, the Guaranty, the Modifications, and
any other documents, instruments or agreements executed and delivered by the
Borrower and/or any Guarantor related to the foregoing.”
(I)    The definition of the term “Total Adjusted Asset Value” set forth in
Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
““Total Adjusted Asset Value” shall mean, as of any Calculation Date:
(a)    the sum of:
(i)    unrestricted cash and Cash Equivalents held by the Consolidated Parties
(excluding any tenant deposits); plus
(ii)    the cost value of all undeveloped holdings (raw land or land which is
not otherwise an operating property other than any properties determined to be
Projects Under Development) held by the Consolidated Parties determined in
accordance with GAAP; plus
(iii)    the value of the Consolidated Parties’ Securities Holdings; plus
(iv)    the value of all Mortgages held by the Consolidated Parties; plus
(v)    cost value of Projects Under Development (including only costs incurred
as of any Calculation Date and not including the cost value of Projects Under
Development which constitute Joint Venture Projects); plus
(vi)    cost value of New Developments (including only costs incurred as of any
Calculation Date and not including the cost value of New Developments which
constitute Joint Venture Projects); plus
(vii)    Borrower’s Equity Percentage of the cost value of Joint Venture
Projects which comply with the definition of Projects Under Development and New
Development (including only costs incurred as of any Calculation Date); plus
(b)    an amount equal to
(i)    (A) an amount equal to the TAV EBITDA for the Calculation Period
applicable to such Calculation Date (as adjusted by the Borrower (1) to take
into account the TAV EBITDA of any dispositions during such Calculation Period
and (2) to deduct TAV EBITDA derived from Projects Under Development or New
Developments, each of which adjustments must be approved by Administrative Agent
in its reasonable discretion), minus (B) the sum of (1) a capital expenditure
allowance of $0.15 times owned gross leasable area of projects wholly owned by
the Borrower or any Wholly-Owned Subsidiary thereof, plus (2) a capital
expenditure allowance of $0.15 times gross leasable area of Joint Venture
Projects multiplied by the Borrower’s Equity Percentage of such Joint Venture
Projects (excluding Projects Under Development and New Developments); divided by
(ii)    .0650
provided, that for purposes of calculating Total Adjusted Asset Value:


5



--------------------------------------------------------------------------------




(I)    the total amount attributable to item (a)(ii) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(ii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;
(II)    the total amount attributable to item (a)(iii) above shall be limited to
five percent (5%) of Total Adjusted Asset Value and, to the extent the amount
attributable to item (a)(iii) above exceeds such threshold, such amount shall be
reduced, in the overall calculation of Total Adjusted Asset Value, such that it
equals five percent (5%) of the Total Adjusted Asset Value;
(III)    the total amount attributable to item (a)(v) above shall be limited to
twenty-five percent (25%) of Total Adjusted Asset Value and, to the extent the
amount attributable to item (a)(v) above exceeds such threshold, such amount
shall be reduced, in the overall calculation of Total Adjusted Asset Value, such
that it equals twenty-five percent (25%) of the Total Adjusted Asset Value; and
(IV)    in addition to the restrictions set forth in items (I), (II), and (III)
above, the total amount attributable to assets or TAV EBITDA generated by or
attributable to items (I), (II), and (III) above, together with TAV EBITDA
generated by or attributable to Joint Venture Projects and/or Joint Ventures and
TAV EBITDA generated attributable to item (a)(iv) above shall, in the aggregate,
be limited to thirty-five percent (35%) of Total Adjusted Asset Value and, to
the extent the amount attributable to such assets exceeds such threshold, such
amount shall be reduced, in the overall calculation of Total Adjusted Asset
Value, such that it equals thirty-five percent (35%) of the Total Adjusted Asset
Value.”
(J)    The definition of the term “Total Liabilities” set forth in Section 1.01
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:
““Total Liabilities” shall mean, as of any Calculation Date, (a) the sum of
(i) all liabilities of the Borrower and its Wholly-Owned Subsidiaries, as
calculated in accordance with GAAP (including, in any case and without
limitation, deferred taxes), less (A) intercompany items, and (B) liabilities
attributable to Joint Venture Projects or Joint Ventures, plus (ii) Borrower’s
Equity Percentage of Total Liabilities attributable to Joint Venture Projects or
Joint Ventures, less (b) the TL Netting Adjustment applicable thereto. Without
duplication, Total Liabilities shall (subject to the TL Netting Adjustment)
include all guarantees (other than debt constituting liability under or with
respect to any guaranties of standard non-recourse carve-out obligations),
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including the obligations to reimburse the
issuer in respect of any letters of credit.”
(K)    The definition of the term “Unencumbered EBITDA” set forth in Section
1.01 of the Credit Agreement is hereby deleted in its entirety and replaced with
the following:
““Unencumbered EBITDA” shall mean, as of any Calculation Date, Adjusted EBITDA
directly attributable to Unencumbered Assets for the Calculation Period
applicable thereto.”
(L)    The definition of the term “Write-Down and Conversion Powers” set forth
in Section 1.01 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
““Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to


6



--------------------------------------------------------------------------------




provide that any such contract or instrument is to have effect as if a right had
been exercised under it or to suspend any obligation in respect of that
liability or any of the powers under that Bail-In Legislation that are related
to or ancillary to any of those powers.”
(M)    The following defined terms are hereby added to Section 1.01 of the
Credit Agreement in their respective proper alphabetical order:
““Adjusted EBITDA” shall mean, with respect to a Person as of any Calculation
Date and for the Calculation Period applicable to such Calculation Date, such
Person’s EBITDA for such period plus (x) any general and administrative expenses
not directly attributable and charged to the Subsidiaries or Properties less (y)
the greater of (i) the actual property management fee paid during such period
and (ii) an imputed general external property management fee in the amount of
three percent (3%) of the rental revenues derived from Properties and Projects
of such Person for such period (without duplication of any general external
property management fee already deducted in determining such Person’s EBITDA).”
““Affected Financial Institution” means (a) any EEA Financial Institution, or
(b) any UK Financial Institution.”
““Calculation Period” means: (a) for the Calculation Date occurring on December
31, 2020, the immediately preceding three (3) calendar month period, annualized;
(b) for the Calculation Date occurring on March 31, 2021, the immediately
preceding six (6) calendar month period, annualized; (c) for the Calculation
Date occurring on June 30, 2021, the immediately preceding nine (9) calendar
month period, annualized; and (d) for all other Calculation Dates occurring
during the term of this Agreement, the immediately preceding twelve (12)
calendar month period.”
““Dividing Person” has the meaning assigned to it in the definition of
“Division.””
““Division” means the division of the assets, liabilities and/or obligations of
a Person (the “Dividing Person”) among two or more Persons (whether pursuant to
a “plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.”
““FC EBITDA” shall mean, as of any Calculation Date for the preceding
Calculation Period or Annual Period, as applicable: (a) Borrower’s and each
Wholly-Owned Subsidiary’s earnings before interest, income taxes, depreciation,
and amortization, all determined in accordance with GAAP consistently applied
(excluding extraordinary or non-recurring gains or losses and excluding earnings
attributable to Joint Ventures or Joint Venture Projects), plus (b) Borrower’s
Equity Percentage of earnings before interest, taxes, depreciation, and
amortization for Joint Ventures and Joint Venture Projects, all determined in
accordance with GAAP consistently applied (excluding extraordinary gains or
losses); provided, that, for purposes of this definition:
(i)    nonrecurring items shall be deemed to include (A) gains and losses on
sale of any Property or Project, (B) gains and losses on early extinguishment of
Indebtedness, (C) non-cash severance and other non-cash restructuring charges,
(D) transaction costs of acquisitions not permitted to be capitalized pursuant
to GAAP and (E) impairment charges;
(ii)    FC EBITDA shall be adjusted to remove any impact from straight line rent
leveling adjustments required under GAAP and amortization of intangibles
pursuant to FASB ASC 141; and
(iii)    to the extent FC EBITDA is, for any Calculation Period, determined on
an annualized basis for a period of less than twelve (12) calendar months, such
determination shall be adjusted to account for any one-time or other lump sum
annual or semi-annual payments (whether for taxes, insurance, or otherwise) made
or not made during such period.”


7



--------------------------------------------------------------------------------




““Fixed Charge Coverage Ratio” means, for any Calculation Date, the ratio of (a)
FC EBITDA for the Annual Period ending on such Calculation Date to (b) Fixed
Charges for the Annual Period ending on such Calculation Date.”
““Leverage Adjustment” means (a) as of any date commencing with the Leverage
Adjustment Date for the fiscal quarter ending September 30, 2020 through and
including the Leverage Adjustment Date for the fiscal quarter ending June 30,
2021 that the Total Leverage Ratio as of the most recent fiscal quarter-end
Calculation Date for which a Leverage Adjustment Date has occurred on or prior
to such date is equal to or greater than 60.0%, fifty (50) basis points per
annum (it being understood that the applicability of any Leverage Adjustment
will be determined anew on each Leverage Adjustment Date within such period);
and (b) for all other dates during the term of this Agreement (including, for
avoidance of doubt, any date after the Leverage Adjustment Date for the fiscal
quarter ending June 30, 2021 (expected to be on or around mid-August 2021)),
zero (0) basis points per annum.”
““Leverage Adjustment Date” means, with respect to the end of any fiscal
quarter, the first Business Day immediately following the earlier of (a) the
receipt by the Administrative Agent of a Compliance Certificate delivered in
accordance with Section 6.02(b)(i) for such fiscal quarter reflecting that the
Total Leverage Ratio has changed in a manner that causes a change in the
Leverage Adjustment; and (b) if the Borrower has not delivered the Compliance
Certificate for such fiscal quarter-end as required by such Section in a timely
manner but the Administrative Agent becomes aware that the Leverage Adjustment
has changed (such determination to be made in the reasonable discretion of the
Administrative Agent), the date the Administrative Agent becomes aware that the
Leverage Adjustment has changed.”
““Modifications” means a collective reference to (a) that certain June 2020
Modification of Loan Documents dated as of June 11, 2020 (together with any fee
letters or other agreements entered into in connection therewith); and (b) each
other document, instrument, or agreement amending, restating, supplementing,
extending, or otherwise modifying any of the Loan Documents from time to time
entered into in accordance with the terms of the respective Loan Documents.”
““Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.”
““Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.”
““SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.”
““SOFR-Based Rate” means SOFR or Term SOFR.”
““TAUI Netting Adjustment” means, as of any Calculation Date, an amount equal to
the lesser of (a) the aggregate amount of Total Unsecured Indebtedness
outstanding on such date that by its terms is scheduled to mature on or before
the date that is twenty-four (24) months following such date; and (b) (i) the
aggregate amount of all unrestricted cash and Cash Equivalents held by the
Consolidated Parties (excluding any tenant deposits) on such date to the extent
available for the repayment of Total Unsecured Indebtedness of the type
described in clause (a) above, less (ii) $30,000,000.00; provided, however, that
if the amount determined pursuant to this clause (b) would otherwise be less
than zero (0), the amount determined pursuant to this clause (b) shall be deemed
to be zero (0) for purposes hereof.”


8



--------------------------------------------------------------------------------




““TAV EBITDA” shall mean, as of any Calculation Date, Adjusted EBITDA directly
attributable to all Properties and Projects for the Calculation Period
applicable thereto.”
““TL Netting Adjustment” means, as of any Calculation Date, an amount equal to
the lesser of (a) the aggregate amount of Total Liabilities outstanding on such
date that by its terms is scheduled to mature on or before the date that is
twenty-four (24) months following such date; and (b) (i) the aggregate amount of
all unrestricted cash and Cash Equivalents held by the Consolidated Parties
(excluding any tenant deposits) on such date to the extent available for the
repayment of Total Liabilities of the type described in clause (a) above, less
(ii) $30,000,000.00; provided, however, that if the amount determined pursuant
to this clause (b) would otherwise be less than zero (0), the amount determined
pursuant to this clause (b) shall be deemed to be zero (0) for purposes hereof.”
““Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent in its reasonable
discretion) as long as any of the Interest Period options set forth in the
definition of “Interest Period” and that is based on SOFR and that has been
selected or recommended by the Relevant Governmental Body, in each case as
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion.”
““Total Adjusted Unsecured Indebtedness” means, as of any Calculation Date, an
amount equal to Total Unsecured Indebtedness as of such date, less an amount
equal to the TAUI Netting Adjustment.”
““Total Leverage Ratio” means, as of any Calculation Date, the ratio of (a)
Total Liabilities to (b) an amount equal to Total Adjusted Asset Value, less the
TL Netting Adjustment used in determining Total Liabilities for such Calculation
Date.”
““Total Unencumbered Leverage Ratio” means, as of any Calculation Date, the
ratio of (a) Total Adjusted Unsecured Indebtedness to (b) an amount equal to
Adjusted Unencumbered Asset Value, less the TAUI Netting Adjustment used in
determining Total Adjusted Unsecured Indebtedness for such Calculation Date.”
““UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”
““UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”
““Unencumbered FC EBITDA” shall mean, as of any Calculation Date, FC EBITDA
directly attributable to Unencumbered Assets (including general and
administrative expenses apportioned on a gross leaseable area basis to such
Unencumbered Assets) for the Calculation Period applicable to such Calculation
Date.”
(N)    The following clause (e) is hereby added to Section 1.03 of the Credit
Agreement immediately following clause (d) thereof:
“(e)    Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any


9



--------------------------------------------------------------------------------




limited liability company that is a Subsidiary, joint venture or any other like
term shall also constitute such a Person or entity).”
(O)    The following Section 1.08 is hereby added to the Credit Agreement
immediately following Section 1.07 thereof:
“1.08     Applicable Rate Redeterminations.
Notwithstanding anything contained herein to the contrary, in the event that any
financial statement or Compliance Certificate delivered hereunder is, as a
result of any restatement or adjustment to the financial information delivered
in connection herewith or otherwise, shown to be inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate based upon the provisions set forth in
the definition of such term contained herein (the “Accurate Applicable Rate”)
for any period that such financial statement or Compliance Certificate covered,
then: (i) the Borrower shall immediately deliver to the Administrative Agent a
correct financial statement or Compliance Certificate, as the case may be, for
such period, together with a notification that such corrected information should
result in a retroactive adjustment to the Applicable Rate, (ii) the Applicable
Rate shall be adjusted such that after giving effect to the corrected financial
statement or Compliance Certificate, as the case may be, the Applicable Rate
shall be reset to the Accurate Applicable Rate based upon the provisions set
forth above in such definition for such period, and (iii) the Borrower shall
promptly, upon demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer) pay to the
Administrative Agent, for the account of the Lenders or other parties entitled
thereto (as applicable), the accrued additional interest or other amounts owing
as a result of such Accurate Applicable Rate for such period. This Section 1.08
shall not limit the rights of the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, under any of Sections 2.03 or 2.08, Article VIII, or
any other provision hereof. Each Borrower’s obligations under this Section 1.08
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.”
(P)    The text of Section 3.08 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
“Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(b)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or


(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
 
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.08 with (x) one


10



--------------------------------------------------------------------------------




or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans based on LIBOR shall be suspended, (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency
Rate component based on LIBOR shall no longer be utilized in determining the
Base Rate.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans (subject to the foregoing clause (y))
in the amount specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.25% per annum for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.”
(Q)    Sections 6.03(e) and (f) of the Credit Agreement are hereby deleted in
their entirety and the following clauses (e), (f), and (g) are added to such
Section 6.03 in their stead:
“(e)    of the occurrence of any Internal Control Event;
(f)    of any announcement by Moody’s or S&P of any change or possible change in
a Debt Rating; and
(g)    of any change in the Leverage Adjustment.”
(R)    The following parenthetical is hereby inserted immediately following the
word “Person” contained in the fourth line of the initial paragraph of Section
7.04 of the Credit Agreement: “(including, in each case, pursuant to a
Division).”


11



--------------------------------------------------------------------------------




(S)    The text of Section 7.11 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
“Fail, at any applicable time of calculation, to comply with any of the
following financial covenants; provided, that such calculations, if not
calculated as of the last day of a calendar quarter, shall be calculated as of
the last day of the immediately preceding calendar quarter, except that the
calculation set forth in the second sentence of item (g) below shall be
calculated as of the end of each fiscal year:
(a)    [Intentionally Omitted].
(b)    Total Leverage Ratio. Borrower shall not permit the Total Leverage Ratio
to exceed: (A) as of any Calculation Date occurring on September 30, 2020
through (and including) the Calculation Date occurring on June 30, 2021,
sixty-five percent (65%); and (B) for all other Calculation Dates occurring
during the term hereof (whether prior to or following the Calculation Dates
referenced in item (A) above), sixty percent (60%); provided, that, to the
extent this subclause (B) would otherwise apply, such limit may, on no more than
two (2) occasions during the term of this Agreement and following any Material
Acquisition by the Borrower or any of the Consolidated Parties, be increased,
for a period not to exceed the four (4) consecutive calendar quarters (for each
such occasion) ending immediately following the consummation of such Material
Acquisition, to sixty-five percent (65%).
(c)    Secured Indebtedness to Total Adjusted Asset Value. Borrower shall not
permit the ratio of (i) Secured Indebtedness to (ii) the amount equal to Total
Adjusted Asset Value, to exceed thirty-five percent (35%).
(d)    Fixed Charge Coverage Ratio. Borrower shall maintain a Fixed Charge
Coverage Ratio equal to or in excess of 1.50:1.00.
(e)    Total Adjusted Unsecured Indebtedness to Adjusted Unencumbered Asset
Value. Borrower shall not permit the Total Unencumbered Leverage Ratio to
exceed: (A) as of any Calculation Date occurring on September 30, 2020 through
(and including) the Calculation Date occurring on June 30, 2021, sixty-five
percent (65%); or (B) for all other Calculation Dates occurring during the term
hereof (whether prior to or following the Calculation Dates referenced in item
(A) above), sixty percent (60%); provided, that, to the extent this subclause
(B) would otherwise apply, such limit may, on no more than two (2) occasions
during the term of this Agreement and following any Material Acquisition by the
Borrower or any of the Consolidated Parties, be increased, for a period not to
exceed the four (4) consecutive calendar quarters (for each such occasion)
ending immediately following the consummation of such Material Acquisition, to
sixty-five percent (65%).
(f)    Unencumbered Interest Coverage Ratio. Borrower shall not permit the ratio
of Unencumbered FC EBITDA for the Calculation Period applicable to the
most-recent Calculation Date to that portion of interest expense attributable to
Total Unsecured Indebtedness outstanding during the Calculation Period
applicable to such Calculation Date to be less than 1.50:1.00.
(g)    Dividends and Distributions. During the period commencing as of July 1,
2020 and continuing through (and including) June 30, 2021, Borrower shall not
make any buyback or acquisition for value, direct or indirect, of any shares of
any class of the Equity Interests of any Consolidated Party on the open market.
Additionally, Borrower shall, to the extent an Event of Default exists under the
Loan Documents, limit aggregate Restricted Payments to the minimum amount
required to cause the Parent to maintain its REIT status; provided, however that
if an Event of Default resulting from nonpayment or bankruptcy exists, or if the
Borrower’s obligations under this Agreement have been accelerated, the Borrower
shall not make any Restricted Payments.”
(T)    Section 10.17 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:


12



--------------------------------------------------------------------------------




“10.17    Electronic Signatures.
This Agreement and any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”), including Communications required to be
in writing, may be in the form of an Electronic Record and may be executed using
Electronic Signatures. Borrower agrees that any Electronic Signature on or
associated with any Communication shall be valid and binding on Borrower to the
same extent as a manual signature, and that any Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
Borrower enforceable against such in accordance with the terms thereof to the
same extent as if manually executed. Any Communication may be executed in as
many counterparts as necessary or convenient, including both paper and
electronic counterparts, but all such counterparts are one and the same
Communication. For the avoidance of doubt, the authorization under this
paragraph may include use or acceptance by Administrative Agent and each of the
Lenders of a manually signed paper Communication which has been converted into
electronic form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention. Administrative Agent and each of the Lenders may, at its option,
create one or more copies of any Communication in the form of an imaged
Electronic Record (“Electronic Copy”), which shall be deemed created in the
ordinary course of such Person’s business, and destroy the original paper
document. All Communications in the form of an Electronic Record, including an
Electronic Copy, shall be considered an original for all purposes, and shall
have the same legal effect, validity and enforceability as a paper record.
Notwithstanding anything contained herein to the contrary, Administrative Agent
is under no obligation to accept an Electronic Signature in any form or in any
format unless expressly agreed to by Administrative Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (a) to the
extent Administrative Agent has agreed to accept such Electronic Signature,
Administrative Agent and each of the Lenders shall be entitled to rely on any
such Electronic Signature purportedly given by or on behalf of Borrower without
further verification and (b) upon the request of Administrative Agent or any
Lender, any Electronic Signature shall be promptly followed by such manually
executed counterpart. For purposes hereof, “Electronic Record” and “Electronic
Signature” shall have the meanings assigned to them, respectively, by 15 USC
§7006, as it may be amended from time to time.”
(U)    Section 10.18 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“10.18    USA PATRIOT Act; Beneficial Ownership Certification.
Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and
Administrative Agent (for itself and not on behalf of any Lender) hereby notify
Borrower that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”) and 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), they are required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower, a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation (the
“Beneficial Ownership Certification”), and other information that will allow
such Lender or Administrative Agent, as applicable, to identify Borrower in
accordance with the PATRIOT Act and the Beneficial Ownership Regulation.
Borrower shall, promptly following a request by Administrative Agent or any
Lender, provide all documentation and other information that Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act and the Beneficial Ownership Regulation.”
(V)    Section 10.22 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:
“10.22    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
Affected Financial Institution arising under any Loan Document, to the


13



--------------------------------------------------------------------------------




extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.”
(W)    The following Section 10.23 is hereby added to the Credit Agreement
immediately following Section 10.22 thereof (and prior to the paragraph
confirming that the Credit Agreement constitutes the final agreement of the
parties):
“10.23    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.23, the following terms have the following
meanings:


14



--------------------------------------------------------------------------------




“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
2.    General Loan Document Amendments. Each of the Loan Documents is hereby
further amended as follows (to the extent the amendments set forth herein do not
already address such matters):
(A)    Each reference to any one or more of the Loan Documents (including the
Credit Agreement) contained in the Credit Agreement or any of the other Loan
Documents is deemed to refer to such documents as modified by this Modification.
In addition, this Modification shall be deemed to be included as a “Loan
Document” in any and all references to the “Loan Documents” contained in any of
the Loan Documents existing as of the date hereof or which are executed
following the date hereof. Furthermore, this Modification shall be deemed to be
included as a “Modification and Amendment” in any and all references to the
“Modifications and Amendments” contained in any of the Loan Documents existing
as of the date hereof or which are executed following the date hereof.
3.    Reaffirmation of Credit Agreement and Guaranty. The Borrower and Guarantor
hereby consent and agree to the terms and conditions set forth in this
Modification, repeat and reaffirm their respective continuing obligations to the
Administrative Agent and the Lenders under the Credit Agreement, Guaranty and
the other Loan Documents (as applicable), and agree that the transactions
contemplated by this Modification shall not in any way affect the validity and
enforceability of the Credit Agreement, Guaranty or any other Loan Document, or
reduce, impair or discharge their obligations thereunder.
4.    Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties (as modified, supplemented or
amended herein) made to the Administrative Agent and the Lenders in the Loan
Documents to which it is a party on, and as of, the date hereof (or, if any
representation and warranty expressly relates to an earlier date, on and as of
such earlier date) with the same force and effect as if such representations and
warranties were set forth in this Modification in full.
5.    Supplemental Representations, Warranties and Covenants. As an inducement
to the Administrative Agent and Lenders to enter into this Modification,
Borrower and Guarantor (as applicable) each represents, warrants, covenants and
acknowledges (as applicable) as follows (it being acknowledged by all parties
that each such representation, warranty, covenant and acknowledgment relates to
material matters upon which Lenders have relied):
(A)    There are no defenses, offsets or counterclaims or other claims, legal or
equitable, available to Borrower, Guarantor, or any other person or entity with
respect to this Modification, the Loan Documents, or any other instrument,
document and/or agreement described herein or therein, as modified and amended
hereby, or with respect to the obligation of Borrower to repay the Loan, as the
case may be.
(B)    Each of the Borrower and Guarantor has the right and power and has
obtained all authorizations necessary to execute and deliver this Modification
and to perform its respective obligations hereunder and under the Credit
Agreement (as amended by this Modification) and the other Loan Documents in
accordance with their respective terms. This Modification has been duly executed
and delivered by duly authorized officers, managers, partners or directors (as
applicable) of the Borrower and Guarantor. This Modification and each of the
Loan Documents (in each case as amended hereby, if applicable), is a legal,
valid and binding obligation of the Borrower and/or Guarantor (as


15



--------------------------------------------------------------------------------




applicable), enforceable against each party thereto in accordance with their
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein may be limited by equitable principles generally.
(C)    There is no action, suit, investigation or proceeding, pending or
threatened, in any court or before any arbitrator or governmental authority,
that has a reasonable probability of materially adversely affecting (during the
term of the Loan) Borrower, Guarantor, or any transaction contemplated hereby or
by the Loan Documents, or the ability of Borrower or Guarantor to perform its
obligations under this Modification or the other Loan Documents as modified and
amended hereby.
(D)    Each of the Borrower and Guarantor is duly organized and validly existing
in its state of organization. The undersigned persons are duly authorized to
execute and deliver, on behalf of the Borrower and Guarantor, as applicable,
this Modification, the Loan Documents, and all other instruments, documents and
agreements to be delivered hereunder or in connection with the Loan. None of the
individual signatories are under any legal disability.
(E)    The execution and delivery by the Borrower and Guarantor of this
Modification and (as applicable) the performance by such parties of this
Modification and each of the Loan Documents (in each case as amended hereby, if
applicable) in accordance with their respective terms, does not and will not, by
the passage of time, the giving of notice or otherwise: (I) require any
approvals from any governmental authority or violate any requirements of law
relating to the Borrower or Guarantor; (I) conflict with, result in a breach of
or constitute a default under the organizational documents of the Borrower or
Guarantor or any indenture, agreement or other instrument to which the Borrower
or Guarantor is a party or by which it or any of its respective properties may
be bound; or  result in or require the creation or imposition of any lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or Guarantor, other than in favor of the Lenders.
(F)    No Default or Event of Default exists under the Loan Documents as of the
date hereof and, as of the date hereof, all of the covenants, representations
and warranties made by the Borrower and/or Guarantor and contained in the Loan
Documents are true and correct as of the date of this Modification.
(G)    The amendments to the Credit Agreement and other Loan Documents set forth
in this Modification are not intended as and do not constitute novations of any
of the obligations reflected in the Credit Agreement or any of the other Loan
Documents.
(H)    No Loan Party is a Covered Entity or Affected Financial Institution.
6.    Conditions Precedent. The effectiveness of this Modification is subject to
receipt by the Administrative Agent of each of the following, each in form and
substance satisfactory to the Administrative Agent:
(A)    a counterpart of this Modification duly executed by the Borrower,
Guarantor, the Administrative Agent and each of the Lenders;
(B)    payment by Borrower of all fees payable for the account of the
Administrative Agent, Arrangers, and/or Lenders pursuant to any fee letter or
other executed agreement that may be entered into in connection herewith;
(C)    payment by Borrower of (I) all outstanding fees and expenses of the
Administrative Agent and the Administrative Agent’s counsel incurred in
connection with the preparation, review or negotiation of this Modification and
all other amendments, restatements, supplements or negotiations related to the
Loan Documents or the Loan and (I) all other fees and expenses relating to the
preparation, execution and delivery of this Modification or otherwise related to
the Credit Agreement or the Loan Documents which are due and payable on the date
hereof pursuant to the terms of any Loan Document (including, without
limitation, any costs incurred for appraisals, insurance, tax services,
engineering, inspections, searches and recording and attorneys’ fees incurred in
connection with the above);


16



--------------------------------------------------------------------------------




(D)    a current Certificate of Existence/Good Standing for each of the Borrower
and Guarantor issued by the jurisdiction in which such entity is organized;
(E)    certificate of “no change” from Borrower and Guarantor certifying that
each such party’s organizational documents have not been amended since January
9, 2018, or have not been amended except to the extent of such amendments as
have been attached to such certificates as have been provided to Administrative
Agent in writing;
(F)    original counterparts of resolutions from each of the Borrower and
Guarantor authorizing the execution and delivery of this Modification; and
(G)    such other documents, instruments and agreements as the Administrative
Agent may reasonably request.
7.    Default. The failure of the Borrower or Guarantor to perform any of its
obligations under this Modification or the material falsity of any
representation or warranty made herein shall, at the option of the
Administrative Agent and/or Lenders (as determined in accordance with the Credit
Agreement) after expiration of any applicable cure period, constitute an Event
of Default under the Credit Agreement and each of the Loan Documents.
8.    GOVERNING LAW. THIS MODIFICATION SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
9.    Successors and Assigns. This Modification shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. No party shall transfer or assign any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent.
10.    Effect/Execution of Future Documents. Except as expressly herein amended,
the terms and conditions of the Credit Agreement and each of the other Loan
Documents remain in full force and effect. The amendments and modifications
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein. If any provision of any of this
Modification or of any Loan Document, as amended hereby, is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions. The Borrower will execute such additional documents as are
reasonably requested by the Administrative Agent to reflect the terms and
conditions of this Modification, and will cause to be delivered such additional
certificates, legal opinions and other documents as are reasonably required by
the Administrative Agent.
11.    Expenses. The Borrower hereby agrees that all fees, expenses and costs
incurred by the Administrative Agent (including, without limitation, fees,
expenses and costs of Administrative Agent’s counsel) in negotiating, preparing,
reviewing and granting the amendment set forth herein shall, to the extent not
paid or invoiced as of the date hereof, be paid by it upon demand as fees, costs
and expenses incurred in connection with the Credit Agreement.
12.    Counterparts. This Modification may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Modification to produce or account for more
than one such counterpart for each of the parties hereto. Delivery by facsimile
by any of the parties hereto of an executed counterpart of this Modification
shall be as effective as an original executed counterpart hereof and shall be
deemed a representation that an original executed counterpart hereof will be
delivered. Each counterpart hereof shall be deemed to be an original and shall
be binding upon all parties, their successors and assigns.
13.    Release. Borrower and Guarantor, for themselves and for each of their
respective heirs, personal representatives, successors and assigns, hereby
release and waive all claims and/or defenses they now may have against
Administrative Agent and Lenders and their successors and assigns on account of
any occurrence relating to the Loan, the Loan Documents and/or the transactions
reflected therein or thereby which accrued prior to the date hereof, including,
but not limited to, any claim that Administrative Agent or any Lender: (a)
breached any obligation to Borrower and/or


17



--------------------------------------------------------------------------------




Guarantor in connection with the Loans, (b) was or is in any way involved with
Borrower and/or Guarantor as a partner, joint venturer, or in any other capacity
whatsoever other than as a lender, (c) failed to fund any portion of the Loan or
any other sums as required under any document or agreement in reference thereto,
or (d) failed to timely respond to any offers to cure any defaults under any
document or agreement executed by Borrower, Guarantor or any third party or
parties in favor of Administrative Agent and Lenders. This release and waiver
shall be effective as of the date of this Modification and shall be binding upon
Borrower and Guarantor and each of their respective heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Administrative Agent and Lenders and their successors and assigns. The terms
“Administrative Agent” and “Lenders” as used herein shall include, but shall not
be limited to, its or their present and former officers, directors, employees,
agents and attorneys.
14.    Final Agreement. This Modification, together with those documents
delivered in connection with Section 6 hereof, represents the final agreement
between the parties and supersedes all previous negotiations, discussions and
agreements, contemporaneous or subsequent, between the parties, and no parol
evidence of any prior or other agreement shall be permitted to contradict or
vary their terms. There are no promises, terms, conditions or obligations other
than those contained in this Modification. There are no unwritten oral
agreements between the parties. Administrative Agent and Borrower hereby
acknowledge and agree that at no time shall any prior or subsequent course of
conduct by Borrower or Administrative Agent directly or indirectly limit, impair
or otherwise adversely affect any of Administrative Agent’s rights, interests or
remedies in connection with the Loan and the Loan Documents or obligate
Administrative Agent to agree to, or to negotiate or consider an agreement to,
any waiver of any obligation or default by Borrower under any Loan Document or
any amendment to any term or condition of any Loan Document.
15.    Electronic Signatures. This Modification may be in the form of an
Electronic Record and may be executed using Electronic Signatures (including,
without limitation, facsimile and .pdf) and shall be considered an original, and
shall have the same legal effect, validity and enforceability as a paper record.
Borrower and Guarantor hereby agree that as soon as reasonably possible,
Borrower and Guarantor will provide an original of this Modification to
Administrative Agent that will include the wet signatures of Borrower and
Guarantor next to any Electronic Signatures.
16.    Binding Effect. This Modification shall, upon satisfaction of the items
set forth in Section 6 above, be effective as of the date set forth above.
Thereafter, this Modification shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent, each Lender, each of the other parties
to the Loan Documents and each of their respective successors and assigns.
[remainder of page left intentionally blank – signature pages and exhibit(s) to
follow]


18



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Modification of Loan Documents has been duly executed
under seal as of the date and year first above written.


BORROWER:


TANGER PROPERTIES LIMITED PARTNERSHIP, a North Carolina limited partnership


By: Tanger GP Trust, its sole general partner


 
By:
/s/ James F. Williams
 
Name:
James F. Williams
 
Title:
Vice President and Treasurer





GUARANTOR:


TANGER FACTORY OUTLET CENTERS, INC., a North Carolina corporation
 
By:
/s/ James F. Williams
 
Name:
James F. Williams
 
Title:
Executive Vice President and Chief Financial Officer





[remainder of page left intentionally blank – additional signature page(s) to
follow]


19



--------------------------------------------------------------------------------






AGENT:
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders
By:
/s/ Jack Readhead
Name:
Jack Readhead
Title
Senior Vice President

    
LENDERS:
BANK OF AMERICA, N.A., as a Lender
By:
/s/ Jack Readhead
Name:
Jack Readhead
Title
Senior Vice President

[remainder of page left intentionally blank - additional signature page(s) to
follow]






20



--------------------------------------------------------------------------------






LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ D. Bryan Gregory
Name:
D. Bryan Gregory
Title
Managing Director





21



--------------------------------------------------------------------------------






U. S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Timothy J. Tillman
Name:
Timothy J. Tillman
Title
Senior Vice President





22



--------------------------------------------------------------------------------






TRUIST BANK, f/k/a Branch Banking and Trust Company, and successor by merger to
SunTrust Bank, as a Lender
By:
/s/ Karen Cadiente
Name:
Karen Cadiente
Title
Assistant Vice President





23



--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:
/s/ Andrew T. White
Name:
Andrew T. White
Title
Senior Vice President





24



--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By:
/s/ Ghi S. Gavin
Name:
Ghi S. Gavin
Title
Senior Vice President





25



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender
By:
/s/ Melissa Chow
Name:
Melissa Chow
Title
Associate Director





26



--------------------------------------------------------------------------------






TD BANK, N.A., as a Lender
By:
/s/ Michael Duganich
Name:
Michael Duganich
Title
Vice President







27

